[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 665 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 666 
FINCH, J., reads for modification of judgment of General Term, by remitting case to surrogate to be heard upon the question of fraud and undue influence as affecting the codicil, and for affirmance as thus modified.
All concur, except RAPALLO, J., absent.
Ordered accordingly.